

116 HR 5910 IH: For the relief of Terence George.
U.S. House of Representatives
2020-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



V116th CONGRESS2d SessionH. R. 5910IN THE HOUSE OF REPRESENTATIVESFebruary 13, 2020Mr. King of New York introduced the following bill; which was referred to the Committee on the JudiciaryA BILLFor the relief of Terence George.1.Waiver of grounds for removal of, or denial of admission to, Terence George(a)In GeneralNotwithstanding sections 212(a) and 237(a) of the Immigration and Nationality Act, Terence George may not be removed from the United States, denied admission to the United States, denied adjustment of status to that of an alien lawfully admitted for permanent residence, or denied a nonimmigrant or immigrant visa by reason of any act of his that is a ground for removal or denial of admission and is reflected in the records of the Department of Homeland Security, the Department of Justice, the Department of State, or any other agency of the Government of the United States on the date of the enactment of this Act.(b)Establishment of Good Moral CharacterNotwithstanding section 101(f) of the Immigration and Nationality Act, any act described in subsection (a) may not be considered in determining whether Terence George is, or during any period has been, a person of good moral character for purposes of the Immigration and Nationality Act.